Citation Nr: 9905237	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-28 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bruised kidney.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a personality 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1986 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

During the October 1997 hearing, the veteran's representative 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder.  It is unclear whether the RO 
took action on this claim.  The matter is referred to the RO 
for the appropriate investigation and action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the claimed chronic residuals of a bruised kidney the veteran 
may have and his period of active military service or some 
incident thereof.  

3.  There is no current hearing loss disability for VA 
purposes in the left ear.  

4.  The veteran's enlistment examination shows right ear 
hearing loss; thus, right ear hearing loss existed prior to 
service.  

5.  The right ear hearing loss increased in severity during 
active military service.  

6.  There is no competent medical evidence of a nexus between 
the veteran's tinnitus and his period of active military 
service or some incident thereof.  

7.  A personality disorder is not a disease or injury for 
purposes of establishing service connection under the 
applicable VA regulations.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bruised kidney is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

2.  The veteran's claim of entitlement to service connection 
for left ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.385 (1998).  

3.  Right ear hearing loss was aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303(a), 3.304(b), 3.306 
(1998).

4.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).   

5.  There is no legal entitlement to service connection for a 
personality disorder.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303(c), 4.127 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's December 1985 enlistment examination was 
negative for identified physical or psychiatric 
abnormalities.  The audiological evaluation revealed pure 
tone thresholds, in decibels (dB), as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
10
50
LEFT
15
15
5
10
15
15

On the accompanying report of medical history, the veteran 
did not report any history of hearing loss.  

Service medical records showed that in June 1986 the veteran 
was admitted following a motor vehicle accident.  No 
significant physical findings were reported.  The final 
diagnosis was multiple contusions.  X-rays of the kidneys, 
ureter, and bladder showed a fracture of the 11th rib, but 
the abdomen was otherwise unremarkable.  Repeat abdominal X-
rays showed no findings relative to the kidney.  During the 
follow-up visit in July 1986, the veteran did not report any 
problems related to his kidney.  One week later, he related 
having moderate discomfort and left flank tenderness.  A 
history of possible renal contusion was noted.  Later, he 
continued to complain of left lower back pain.  Physical 
examination of the left upper quadrant of the abdomen and the 
left flank was negative.  An August 1986 X-ray request noted 
mild left upper quadrant pain and left flank pain, as well as 
lower back pain that was not resolving.  X-rays showed no 
change from films taken in June 1986.  In December 1986, he 
complained of left side pain.  He had been involved in an 
altercation.  There was redness and swelling to the left 
side.   

In August 1987, the veteran underwent a psychiatric 
evaluation.  He was depressed and could not sleep due to 
personal problems and problems with his unit.  He admitted to 
alcohol abuse and severe alcohol-related problems.  He also 
referred to mood swings.  On examination, affect was 
inappropriate and judgment was poor.  He lacked insight.  
There was no evidence of psychosis.  Intellectual functioning 
was intact.  The Axis I diagnosis was alcohol abuse, and the 
Axis II diagnosis was borderline personality disorder.  

Documents with the service medical records indicated that the 
veteran elected not to undergo a physical examination at 
separation from service.  His discharge certificate revealed 
that he was discharged due to a personality disorder.  

According to the July 1996 enlistment examination report for 
the Army National Guard, no physical abnormalities were 
found.  The examiner noted a history of a diagnosis of 
borderline personality disorder.  The audiological 
examination revealed pure tone thresholds, in dB, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
65
75
LEFT
5
5
15
35
25
45

The veteran was found not qualified for service.  

During a February 1997 VA medical examination, the veteran 
reported a history of an automobile accident in which he 
bruised the left kidney; after the accident, he had blood in 
the urine.  Physical examination of the abdomen and left 
kidney area was negative.  Urinalysis was negative for blood.  
The diagnosis included history of motor vehicle accident with 
a bruised left kidney, current status resolved.  

Also in February 1997, the veteran underwent a VA 
audiological examination.  At that time, pure tone 
thresholds, in dB, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
5
5
0
5
50
15
LEFT
5
10
0
25
15
12

Speech audiometry revealed speech recognition ability of 98 
percent in the right and left ears.  The veteran complained 
of difficulty understanding speech in noisy or multiple 
speaker situations.  In addition, he reported having 
tinnitus, which he described as unlocalized and periodic, 
occurring once or twice a week.  Examination revealed a 
tinnitus match at different dB and frequency levels.  The 
veteran reported exposure to small arms fire, grenade 
explosions, and aircraft engine noise in service, with 
intermittent use of hearing protection.  He denied 
occupational or recreational noise exposure.  The examiner's 
summary indicated that the veteran had moderate sensorineural 
hearing loss at 4000 Hz on the right, with right ear hearing 
otherwise within normal limits, and normal hearing in the 
left ear by VA standards.  

Finally, the veteran underwent a VA psychiatric examination 
in February 1997.  The examiner noted that the claims folder 
was available, but that the history was taken from the 
veteran.  The veteran was divorced and lived with his son, 
who was hydrocephalic.  He broke up with his fiancée two 
weeks before the examination.  He was currently employed as a 
salesperson.  His finances were "okay."  The veteran had 
never been hospitalized for any emotional problems, substance 
abuse, or neurological problems.  He received average grades 
in high school and participated in extra-curricular 
activities.  In service, he served in the military police.  
He felt that he was "pushed out" of the military with a 
diagnosis of personality disorder.  Subjectively, the veteran 
indicated that he worried about his son's health and his 
finances if his son got sick.  He denied any depression or 
symptoms associated therewith, as well as any symptoms of 
anxiety.  On examination, the veteran was well oriented and 
casually dressed.  He was haughty and slightly hostile at 
times, but never unpleasant.  He denied audio or visual 
hallucinations.  Cognition, memory, and abstract thinking 
were intact.  The examiner's diagnosis was personality 
disorder.  She stated that a psychological evaluation was 
ordered and that the diagnosis would be reviewed upon receipt 
of the report.  

The psychological evaluation was performed in March 1997.  
The veteran reported being diagnosed in service as having a 
personality disorder, for which he was discharged.  He had 
attempted to join the reserves but was not successful.  He 
denied any treatment for emotional problems except for brief 
marital counseling for serious marital problems, for which he 
disclaimed any responsibility.  He lived with his son from 
that marriage.  He denied having depression or signs of 
depression, problems with alcohol use, or anxiety.  The 
examiner administered the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2).  The study revealed no indications of 
gross psychopathology but did demonstrate problems in 
interpersonal adjustments.  The interview also was negative 
for evidence of pathology.  In conclusion, the examiner 
commented that the veteran's presentation and certain aspects 
of the personality inventory pointed toward the diagnosis of 
personality disorder not otherwise specified.    

A March 1997 addendum to the February 1997 VA examination 
report indicated that the psychological evaluation was 
reviewed and that the diagnosis continued to be personality 
disorder.       

The veteran testified at a personal hearing in October 1997.  
While in service, he was in a motor vehicle accident in which 
he sustained a bruised kidney.  He received medical care, 
including medication, through the military.  Following the 
accident, the area was sore and it hurt to urinate.  At 
first, there was noticeable blood in the urine.  Following 
the initial treatment, he did not seek additional medical 
care for the bruised kidney in service.  After discharge, he 
did not experience any blood in the urine.  When he sat a 
certain way, it was uncomfortable and he had to stand or 
move.  The pain was in the lumbar region on the left.  Also, 
he had discomfort when sleeping in certain positions.  The 
veteran first noticed hearing loss in the late 1980s and 
early 1990s when people would question him about his hearing.  
He went to a specialist when he was going to join the Army 
National Guard and was told that his hearing was going bad.  
He recalled two periods in service when he would fire 
practice rounds of mortar shells and other weapons.  These 
periods lasted for one week each in March and April of 1986 
and in September 1987.  He believed these incidents could 
have caused the hearing loss and tinnitus.  Someone at a VA 
facility told him that he had the kind of hearing loss one 
incurred from weapons.  Most of the time during the exercises 
they did not have hearing protection.  He used ear protection 
only when he was in basic training.  The veteran noticed the 
tinnitus at the same time as the hearing loss.  He would hear 
a high-pitched sound.  Finally, regarding the claim for 
service connection for a personality disorder, the veteran 
testified that he believed that the proper diagnosis was 
post-traumatic stress disorder (PTSD) resulting from the car 
accident in service.  He failed the National Guard physical 
due to his hearing and the diagnosis of borderline 
personality disorder.   

During the hearing, the veteran submitted additional 
documentary evidence.   Regarding the bruised kidney claim, 
the information consisted of service medical records and 
copies of photographs of his in-service car accident already 
of record.  

With regard to hearing loss, the veteran submitted copies of 
photographs of what appears to be a firing range, copies of 
two certificates of completion from the Combined Arms 
Training Center for the Site Security Class for one week each 
in 1986 and 1987, and a service medical record.  In addition, 
there was a report from Hearing Associates, P.C., dated in 
July 1996.  It was noted that the veteran failed the Army 
National Guard test.  He reported occasional tinnitus and 
periodic occupational noise exposure.  Tests results showed 
normal hearing through 3000 Hz bilaterally, sloping to a 
moderate to severe sensorineural hearing loss above 3000 Hz 
bilaterally, worse on the right than the left.  Middle ear 
function was normal bilaterally.  The same report was 
submitted in conjunction with the tinnitus claim, as well as 
two articles about the causes and treatments of tinnitus.  

Finally, regarding the personality disorder claim, the 
veteran again submitted copies of photographs of his in-
service car accident, copies of service medical records, a 
copy of his discharge certificate, and copies of articles 
about borderline personality disorder and PTSD.  In addition, 
the information included copies of documents from the 
veteran's service personnel file, including performance 
counseling forms and sworn statements from the veteran about 
in-service incidents.      

The veteran submitted statements from V.A.H. and from the 
veteran's mother.  V.A.H. stated that he had known the 
veteran since 1990.  When talking with him, the veteran would 
always ask what he said or would not respond.  The veteran 
was very caring and thoughtful with his children and had a 
kind and forward personality.  However, he would be very 
quiet at times, i.e. a change of jobs, his separation, the 
death of his former wife's son.  His attitude would spike 
from unhappy to happy.  Over the last few years, he had 
noticed harsh mood swings and greater hearing loss.  His 
mother indicated that the veteran was very upset when his 
nephew died in February 1987 and could not come home to be 
with his sister.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).


Bruised Kidney

The Board finds that the veteran's claim for service 
connection for a bruised kidney is not well grounded.  
Although the veteran has testified to having discomfort in 
the affected area, the evidence of record does not include 
any medical diagnosis of any current chronic residuals of a 
bruised kidney.  A claim is not well grounded if there is no 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Necessarily, if there is no present disability, 
there can be no competent medical evidence of a nexus between 
the disability and service.  The veteran's lay opinion as to 
whether he has a current disability and whether the 
disability is related to service is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the Board finds that the veteran has 
not submitted a well grounded claim for service connection 
for a bruised kidney.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Thus, the duty to assist is 
not triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a bruised kidney, he must submit medical 
evidence showing that he currently suffers from residuals of 
a bruised kidney that is related to his period of active 
military service.  Robinette, 8 Vet. App. at 77-78.  

Bilateral Hearing Loss

Audiometric testing measures threshold hearing levels, in dB, 
over a range of frequencies, in Hz.  The threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385. 

Initially, the Board notes that, with respect to the left 
ear, the veteran's claim is not well grounded.  The current 
audiological evidence does not demonstrate left ear hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.  If 
there is no evidence of a current disability, the claim is 
not well grounded.  Brammer, 3 Vet. App. at 225.  

The Board notes that the claim for right ear hearing loss is 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
The veteran's December 1985 enlistment examination shows a 
pure tone threshold of 50 dB at the 6000 Hz level.  Although 
there was no hearing loss disability, the examination shows 
some degree of hearing loss existing at entrance to service.  
Therefore, service connection may be established only if the 
hearing loss increased in severity in service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).

Reviewing the evidence of record, the Board finds that 
service connection for right ear hearing loss on the basis of 
aggravation is appropriate.  The record shows that the 
veteran declined a physical examination at separation from 
service.  The next audiological examination was performed in 
July 1996, more than eight years after the veteran's 
separation from service.  That examination showed pure tone 
thresholds of 65 and 75 dB at 4000 and 6000 Hz respectively.  
The December 1985 enlistment examination showed pure tone 
thresholds of 10 and 50 dB at 4000 and 6000 Hz.  Clearly, the 
veteran incurred hearing loss at the 4000 Hz frequency 
sometime after December 1985.  In addition, the existing 
hearing loss at 6000 Hz increased in severity sometime after 
December 1985.  

The veteran related during his hearing and during the VA 
examination that he was exposed to noise in service from 
gunfire, weapons explosions, and aircraft engines.  He used 
ear protection during basic training only.  He testified that 
he first noticed hearing loss in the late 1980s and early 
1990s.  He denied any occupational or recreational noise 
exposure.  The Board acknowledges that a veteran's sworn 
testimony can be sufficient to bring the evidence into 
relative equipoise absent sufficient evidence to rebut it, 
such that doubt must be resolved in his favor.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Considering the 
veteran's testimony in conjunction with the other evidence of 
record, and resolving doubt in the veteran's favor, the Board 
finds that the evidence supports entitlement to service 
connection for right ear hearing loss.  38 U.S.C.A. §§ 1131, 
1132, 1153, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a), 3.304(b), 
3.306.  

Tinnitus

The veteran also seeks service connection for tinnitus.  
During the recent VA examination, he reported having 
occasional tinnitus.  The tinnitus was matched on 
examination.  Again, he related a history of noise exposure 
in service, with ear protection use only during basic 
training.  He noticed the tinnitus in the late 1980s or early 
1990s.  However, there is no competent medical evidence of a 
nexus between the tinnitus and the veteran's period of active 
military service.  As shown by the documents submitted by the 
veteran, tinnitus can have a variety of causes, not only 
noise exposure.  Neither the VA examiner nor the private 
examiner related the described tinnitus to noise exposure in 
service many years before.  Again, the veteran's lay opinion 
as to causation does not constitute competent medical 
evidence to well ground a claim.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Accordingly, the Board 
finds that the claim for service connection for tinnitus is 
not well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  If he wishes to further pursue this 
claim, the veteran should submit medical evidence showing a 
relationship between the tinnitus and his period of active 
military service.  Robinette, 8 Vet. App. at 77-78.  

Personality Disorder
  
The veteran seeks service connection for a personality 
disorder.  However, personality disorders are not diseases or 
injuries with the meaning of applicable legislation and 
disability resulting therefrom may not be service connected.  
38 C.F.R. §§ 3.303(c), 4.127.  Accordingly, the veteran's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The veteran argues that he was misdiagnosed and that he 
actually suffers from PTSD as a result of his in-service car 
accident.  Although the claim for service connection for PTSD 
has been referred to the RO for adjudication, the Board notes 
that the evidence currently of record reveals a psychiatric 
diagnosis of personality disorder only.   


ORDER

Entitlement to service connection for a bruised kidney is 
denied.  

Entitlement to service connection for left ear hearing loss 
is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
right ear hearing loss is granted.  

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a personality disorder 
is denied.     



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



